Reynolds, J.
Appeal from a judgment of the Supreme Court, Delaware County, entered upon a decision of the court at a Trial Term without a jury. Involved is a promissory note executed by the appellant and one John Donnelly and payable to respondent in the. amount of $12,450. At the trial the respondent contended that the note was executed on December 6, 1956 and was payable with interest two years thereafter and that said date and the provision “ with interest ” appeared "on the note at the time of execution. Appellant admitted signing the note but asserted that he did so in October, 1955, rather than on December 6, 1956, and that accordingly the Statute of Limitations precluded respondent’s recovery. Further he contends that the instant note was paid by delivery to the respondent of another note dated March 17, 1958. The trial court found for respondent and we are constrained to uphold its decision. The issues in this ease are solely factual and depend almost entirely on the credibility to ¡be afforded to the respective witnesses. The Trial Judge, having seen and heard these witnesses, is, of course, in the best position to determine such questions, and we find no basis to disturb his evaluation. Judgment affirmed, with costs. • Herlihy, P. J., Reynolds, Staley, Jr., and Cooke, JJ., concur in memorandum by Reynolds, J.